Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 1 of 21



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                                   CASE NO.

  PHILIPPE HOUTAKKERS,

       Plaintiff,
  v.

  ISLAMORADA WATERSPORTS, LLC,
  SEVEN MARINE SPORTS,
  FLYING FISH FLIGHT SCHOOL, INC. f/k/a
  FLYING FISH, INC.,
  DAVID B. LANGE, individually,
  M’LEIGHA LANGE, individually, and
  JOHN LASK, individually,

     Defendants.
  _______________________________________/

                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

           Plaintiff sues Defendant and alleges:

                                     PRELIMINARY ALLEGATIONS

       1. At all times material, Plaintiff, PHILIPPE HOUTAKKERS (“HOUTAKKERS”) was and is

  a resident of the United Kingdom and over the age of 18.

       2. At        all   times   material,   Defendant       ISLAMORADA           WATERSPORTS   LLC

  (“ISLAMORADA WATERSPORTS”) was and is a Florida Limited Liability Company with its

  principal place of business in the State of Florida, and in particular, Monroe County.

       3. At all times material, the owners of Defendant ISLAMORADA WATERSPORTS LLC are

  residents of the State of Florida.

       4. At all times material, Defendant SEVEN MARINE SPORTS (“SEVEN MARINE”) was and

  is an unregistered company that was and is conducting business in the State of Florida, and in


                                     LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 2 of 21



  particular, Monroe County.        SEVEN MARINE is advertised as the parent company of

  ISLAMORADA WATERSPORTS that services and sells Yamaha motors, inter alia. SEVEN

  MARINE is also identified as the owner of the subject vessel described fully below.

     5. At all times material, the owners of Defendant SEVEN MARINE SPORTS are residents of

  the State of Florida.

     6. At all times material, Defendant FLYING FISH FLIGHT SCHOOL, INC. f/k/a FLYING

  FISH, INC. (“FLYING FISH”) is a corporation with its principal place of business in the State of

  Florida. FLYING FISH is registered with the State of Florida as doing business at 81954 Overseas

  Highway, Islamorada, Florida 33036, where ISLAMORADA WATERSPORTS and SEVEN

  MARINE conduct their business.

     7. At all times material, Defendants ISLAMORADA WATERSPORTS, LLC and SEVEN

  MARINE SPORTS, were owned by Defendants DAVID LANGE and M’LEIGHA LANGE.

     8. At all times material, Defendants DAVID LANGE and M’LEIGHA LANGE were and are

  residents of Monroe County, Florida and are otherwise sui juris.

     9. At all times material, JOHN LASK (“LASK” or “TOUR GUIDE”) was and is a resident of

  Monroe County, Florida and is otherwise sui juris.

     10. All acts giving rise to the allegations in Plaintiff’s Complaint arose in Monroe County,

  Florida.

     11. The matter in controversy exceeds, exclusive of interests and costs, the sum specified by 28

  U.S.C. § 1332. In the alternative, if diversity jurisdiction does not apply, then this matter falls under

  the admiralty and maritime jurisdiction of this Court.

     12. ISLAMORADA WATERSPORTS, SEVEN MARINE, FLYING FISH, DAVID LANGE

  and M’LEIGHA LANGE, will be referenced collectively as the “ISLAMORADA DEFENDANTS,”


                                                        2
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 3 of 21



  as though they were referenced individually and in such a manner that each retains the individuality

  of each entity or individual herein.

     13. At all times material, the ISLAMORADA DEFENDANTS owned, managed and operated a

  business located in Monroe County, Florida, providing group personal watercraft (“PWC”) tours to

  its paying customers in the waters surrounding Islamorada, FL.

     14. At all times material, the ISLAMORADA DEFENDANTS owned, maintained, and/or leased

  a fleet of PWCs to be operated by its paying customers in the course of its PWC group tours.

     15. At all times material, the ISLAMORADA DEFENDANTS are in the business of renting

  Personal Watercraft/Jet Skis/Wave Runners, with motors of 10 horsepower or greater, at Whale

  Harbor Marina, Robbie’s Marina, and Bud N Mary's Marina in Islamorada, Monroe County, Florida.

     16. At all times material, the ISLAMORADA DEFENDANTS represented to the public through

  its sales associations, promotional literature, and website that its PWC tours were safe for individuals

  with little or no previous experience operating a PWC.

     17. At all times material hereto, the ISLAMORADA DEFENDANTS, rented, leased or chartered

  vessels to the general public, pursuant to Florida Statute §327.54.

     18. At all times material hereto, Defendant, ISLAMORADA WATERSPORTS, was owned

  and/or managed by SEVEN MARINE and/or FLYING FISH.

     19. At all times material hereto, Defendant SEVEN MARINE, was owned and/or managed by

  Defendants DAVID B. LANGE and M’LEIGHA LANGE.

     20. At all times material, the subject vessel was an 11 foot 2017 PWC, manufactured by Yamaha

  Motor Corp, which used an inboard motor powering a water jet pump as its primary source of motive

  power; bearing the Hull Identification Number: YAMA2369L617 and Florida Vessel Registration

  Number: FL2245RG (hereinafter “subject vessel”).


                                                        3
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 4 of 21



      21. At all times material, the subject vessel was a member of a flotilla of other PWC vessels,

  with common or related ownership, registration and utilized for a common business purpose.

      22. The ISLAMORADA DEFENDANTS owned, managed and operated the subject vessel

  located in Monroe County, Florida, rented and/or leased to its paying customers in the waters

  surrounding Islamorada, Florida.

      23. At all times material, the ISLAMORADA DEFENDANTS owned, maintained, and/or

  serviced a fleet of PWCs to be operated by its paying customers in the course of its PWC group

  tours.

      24. At all times material, the ISLAMORADA DEFENDANTS represented to the public through

  its sales associations, promotional literature, and website that its PWC tours were safe for individuals

  with little or no previous experience operating a PWC.

      25. At all material times, the ISLAMORADA DEFENDANTS rented, leased, or chartered the

  subject vessel, to Plaintiff and others for consideration.

      26. At all material times, the ISLAMORADA DEFENDANTS were liveries as contemplated by

  Florida Statute 327.54 and subject to the Florida Statutes regulating liveries.

      27. At all times material, Defendant LASK was an employee and/or agent of the ISLAMORADA

  DEFENDANTS and was duly acting in the course and scope of his employment.

      28. On or about May 19, 2017, Plaintiff HOUTAKKERS was a paying customer of the

  ISLAMORADA DEFENDANTS and participated in a PWC tour in the surrounding waters of

  Islamorada, Florida. The subject tour was operated by the ISLAMORADA DEFENDANTS.

      29. On or about May 19, 2017, the ISLAMORADA DEFENDANTS rented and/or leased and/or

  chartered the subject vessel to Plaintiff HOUTAKKERS.

      30. On or about May 19, 2017, the ISLAMORADA DEFENDANTS failed to comply with


                                                        4
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 5 of 21



  Florida Statute §327.39 by failing to instruct Plaintiff HOUTAKKERS in the safe handling of a

  personal watercraft in connection with renting and/or leasing and/or chartering the Vessel.

      31. On or about May 19, 2017, the ISLAMORADA DEFENDANTS failed to comply with

  Florida Statute §327.54 in renting and/or leasing and/or chartering the Vessel to Plaintiff

  HOUTAKKERS.

      32. On or about May 19, 2017, the ISLAMORADA DEFENDANTS failed to comply with

  Florida Statute §327.395 in renting and/or leasing and/or chartering the Vessel to Plaintiff

  HOUTAKKERS, a person born on or after January 1, 1988.

      33. Plaintiff HOUTAKKERS was born on July 16, 1988.

      34. Plaintiff HOUTAKKERS was a novice with little to no experience operating a PWC.

  Plaintiff HOUTAKKERS was not provided with proper, adequate or sufficient training and/or

  instruction prior to the subject tour.

      35. On or about May 19, 2017, Plaintiff HOUTAKKERS was operating a PWC in the waters

  surrounding Islamorada, Florida while on the ISLAMORADA DEFENDANTS’ guided tour.

      36. On or about May 19, 2017, LASK, the only guide for the PWC tour, led the group by riding

  ahead of them in the narrow channel of Robbie’s Wheel Ditch in the surrounding waters of

  Islamorada, Florida.

      37. On or about May 19, 2017, LASK led the PWC tour travelling at high speeds during strong

  wind conditions, specifically, 15-25 MPH.

      38. On or about May 19, 2017, during the tour while heading north in the narrow channel of

  Robbie’s Wheel Ditch near Islamorada, Florida, Plaintiff HOUTAKKERS was struck by mangrove

  branches and was ejected from the subject PWC.




                                                        5
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 6 of 21



     39. On or about May 19, 2017, LASK rode ahead of the group and, therefore, Plaintiff was

  operating the Vessel through the channel unsupervised.

     40. At the time of Plaintiff HOUTAKKERS’ subject incident and injuries, LASK, was unaware

  of the subject incident.

     41. On or about May 19, 2017, Plaintiff HOUTAKKERS was operating a PWC without the

  required commission-approved boater education course and without any supervision.

     42. Rather than providing Plaintiff HOUTAKKERS with adequate training, instruction,

  guidance and/or supervision, the ISLAMORADA DEFENDANTS allowed him to operate a vessel

  that caused him severe injuries, in violation of Florida Statute §327.39.

     43. Rather than requiring Plaintiff HOUTAKKERS to comply with the commission-approved

  boater education course, the ISLAMORADA DEFENDANTS allowed him to operate a vessel that

  caused him severe injuries, in violation of Florida Statute §327.54.

     44. On or about May 19, 2017, the Florida Fish and Wildlife Conservation Commission issued

  a boating accident report regarding the subject incident.

     45. As a result of the aforementioned violations, negligence and carelessness of the

  ISLAMORADA DEFENDANTS and LASK, the Plaintiff HOUTAKKERS suffered serious

  personal injuries including, but not limited to, traumatic brain injury, subdural hematoma, right hand

  injuries, lacerations to the head, and necessitating surgery.

                      Count I – Negligence Against the Islamorada Defendants

         Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one

  (1) through forty-five (45) as though alleged originally herein.




                                                        6
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 7 of 21



     46. At all times material, the ISLAMORADA DEFENDANTS owed a duty to the public,

  including and in particular, Plaintiff HOUTAKKERS, to exercise reasonable care in the operation,

  supervision, and management of its group PWC tours to prevent foreseeable injury.

     47. At all times material, the ISLAMORADA DEFENDANTS, by and through its employees,

  representatives, agents, and/or servants, breached its duty of care to Plaintiff HOUTAKKERS and

  were negligent in one or more of the following ways.

         a. Failing to provide adequate pre-rental or pre-ride instructions to the operator(s) of the
            Vessel;

         b. Failing to adequately train its personnel;

         c. Failing to provide adequately trained personnel to provide adequate pre-rental or pre-ride
            instructions to the operator(s) of the Vessel;

         d. Failing to inspect the Vessel for unseaworthy conditions;

         e. Failing to maintain proper and adequate safety equipment aboard the subject Vessel;

         f. Failing to adequately maintain the Vessel;

         g. Failing to ensure the safety of the Vessel;

         h. Failing to adequately ascertain and/or confirm the ability of the operator(s) of the Vessel
            before entrusting the Vessel;

         i. Failing to adequately supervise the operation of the Vessel;

         j. Failing to provide adequate training and/or instruction to Plaintiff;

         k. Failing to adequately restrict the operation of the Vessel to qualified operator(s);

         l. Failing to adequately warn of the hazards of the operation of personal watercrafts in
            general and, more specifically, the subject Vessel;

         m. Failing to provide learning key to the Vessel;

         n. Failing to perform a pre-ride inspection of the Vessel;

         o. Failing to warn of the lack of directional control of the Vessel while in use;


                                                      7
                                 LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 8 of 21



        p. Failing to adequately advise of safe stopping distances necessary to safely operate the
           subject Vessel including, but not limited to the fact that stopping distance will vary
           depending on initial speed, load, wind, number of riders and water conditions;

        q. Failing to conduct a pre-ride visual evaluation of the proficiency of operator(s) before
           entrusting the Vessel;

        r. Failing to warn that operating the Vessel with a passenger makes the Vessel handle
           differently than operating the Vessel without a passenger;

        s. Failing to promulgate and/or enforce adequate policies and procedures to ensure the safe
           entrustment of the Vessel to a qualified operator(s);

        t. Failing to promulgate and/or enforce adequate training and/or supervision to ensure the
           safe entrustment of the Vessel to a qualified operator(s);

        u. Failing to provide proper safety equipment aboard the Vessel;

        v. Failing to provide adequate safety training to the operator(s) of the Vessel;

        w. Failing to adequately warn the operator(s) of the Vessel of risks associated with operating
           a PWC with passengers;

        x. Failing to take all reasonable precautions to prevent the incident and injuries to the
           Plaintiff.

        y. Failing to provide adequate safety training to the other operator(s) of PWCs during the
           tour;

        z. Failing to operate the subject PWC tour in a safe and reasonable manner;

        aa. Failing to implement adequate policies and procedures for the safe operation of its PWC
            tours;

        bb. Failing to provide the subject PWC tour with adequate number of tour guides;

        cc. Failing to provide adequate instruction and training to its PWC tour customers;

        dd. Failing to ensure that PWC tour customers fully understood the operational
            characteristics of the subject PWC;

        ee. Failing to ensure that PWC tour customers were able to understand and appreciate any
            training and instruction;

        ff. Failing to conduct a properly and adequate pre-ride visual evaluation of the proficiency
            of the PWC tour customers;

                                                     8
                                LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 9 of 21




         gg. Failing to adequately and reasonably monitor, supervise and control its PWC tour
             customers;

         hh. Failing to adequately assess weather and wind conditions prior to and during its PWC
             tours;

         ii. Failing to slow down and encouraging PWC tour customers to travel at a fast rate of
             speed despite customer’s inability to control the PWC while the tour was going too fast;

         jj. Failing to ensure that its PWC tour customers did not exceed a reasonable speed under
             the circumstances;

         kk. Failing to comply with Federal and state regulations, statutes, and codes with respect to
             its group PWC tours, including but not limited to Fla.Stat.§327.54, Fla.Stat.§327.39, Fla.
             Admin. Code §68D-36.107 thereby constituting negligence per se;

         ll. Failing to hire reasonably safe, competent, and experienced tour guides for use on its
             PWC tours;

         mm. Failing to ensure that its tour guides meet all applicable certification requirements for
           the operation of PWC tours;

         nn. Failing to provide adequate training, instruction, monitoring, and supervision to its tour
             guides;

         oo. Failing to properly and adequately investigate the TOUR GUIDE who supervised the
             subject PWC tour;

         pp. Failing to use reasonably safe routes and/or paths of travel on its PWC tours;

         qq. Utilizing a route for its PWC tour which it knew or should have known was unreasonably
             dangerous;

         rr. Leading its customers into a known dangerous condition;

         ss. Failing to provide adequate and proper information regarding its PWC tours; and/or

         tt. Other negligent acts and/or omission learned in discovery.

     48. As a direct and proximate result of the above-mentioned negligence of the ISLAMORADA

  DEFENDANTS, Plaintiff HOUTAKKERS was ejected from his PWC into the rough mangroves

  suffering serious injuries.

                                                      9
                                 LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 10 of 21



      49. As a further direct and proximate result of the above-mentioned negligence of the

   ISLAMORADA DEFENDANTS, Plaintiff HOUTAKKERS was injured about Plaintiff’s body and

   extremities, suffered physical pain, mental anguish, loss of enjoyment of life, disability,

   disfigurement, aggravation of any previously existing conditions therefrom, incurred medical

   expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages and

   Plaintiff’s working ability has been impaired. The injuries are permanent or continuing in nature,

   and Plaintiff will suffer the losses and impairments in the future.

      WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the law

   against Defendant and demands trial by jury.

   Count II – Negligence under Vicarious Liability Theory Against the Islamorada Defendants

          Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one

   (1) through forty-five (45) as though alleged originally herein.

      50. At all times material, the ISLAMORADA DEFENDANTS were and are vicariously liable

   for the negligent acts and omissions of its employees, agents, and representatives pursuant to the

   doctrine of respondeat superior.

      51. At all times material, Defendant LASK was subject to the control and/or right to control by

   the ISLAMORADA DEFENDANTS.

      52. At all times material, Defendant LASK was an employee, agent, representative or servant

   for the ISLAMORADA DEFENDANTS.

      53. At all times material, Defendant LASK was acting within the scope of his employment and/or

   agency.

      54. At all times material, the ISLAMORADA DEFENDANTS acknowledged that Defendant

   LASK would act on their behalf, and Defendant LASK accepted the undertaking.

                                                       10
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 11 of 21



      55. At all times material, the ISLAMORADA DEFENDANTS are vicariously liable for the acts

   of Defendant LASK based on the following:

         a. LASK worked on the subject premises, which was owned and/or operated by the

             ISLAMORADA DEFENDANTS;

         b. LASK wore a uniform provided by the ISLAMORADA DEFENDANTS;

         c. LASK represented himself as the ISLAMORADA DEFENDANTS’ tour guide to the

             Plaintiff;

         d. LASK served in the capacity of both an employee and tour guide;

         e. LASK was required to participate and engage with fare paying customers leading up to

             and including the PWC tours;

         f. LASK was under the control of the ISLAMORADA DEFENDANTS and followed their

             rules and regulations;

         g. LASK communicated directly with the ISLAMORADA DEFENDANTS to provide

             instruction to fare paying customers, including Plaintiff;

         h. The literature provided by the ISLAMORADA DEFENDANTS and its representatives

             showed the doctor(s) as crewmembers and employees of CARNIVAL;

         i. LASK wore the ISLAMORADA DEFENDANTS’ insignia in various places on the

             subject premises, PWCs, and where other employees of the ISLAMORADA

             DEFENDANTS worked;

         j. LASK was employed part-time or full-time the ISLAMORADA DEFENDANTS;

         k. LASK was paid a salary by the ISLAMORADA DEFENDANTS; and/or

         l. LASK spoke to the Plaintiff as though they had authority to do so by the ISLAMORADA

             DEFENDANTS.


                                                     11
                                 LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 12 of 21



      56. At all times material hereto, Defend the ISLAMORADA DEFENDANTS had a duty to

   provide Plaintiff HOUTAKKERS with reasonable care under the circumstances.

      57. At all times material hereto, Defendant LASK owed a duty to provide Plaintiff with

   reasonable care under the circumstances.

      58. On or about May 19, 2017, Defendant LASK breached his duty to provide reasonable care

   under the circumstances by:

          a. Failing to comply with adequate pre-rental or pre-ride instructions to the operator(s) of
             the Vessel;

          b. Failing to inspect the Vessel for unseaworthy conditions;

          c. Failing to maintain proper and adequate safety equipment aboard the Vessel;

          d. Failing to ensure the safety of the Vessel;

          e. Failing to adequately ascertain and/or confirm the ability of the operator(s) of the subject
             Vessel before entrusting the Vessel;

          f. Failing to adequately supervise the operation of the Vessel;

          g. Failing to provide adequate training and/or instruction to Plaintiff;

          h. Failing to adequately restrict the operation of the Vessel to qualified operator(s);

          i. Failing to adequately warn of the hazards of the operation of personal watercrafts in
             general and, more specifically, the Vessel;

          j. Failing to provide learning key to the Vessel;

          k. Failing to perform a pre-ride inspection of the Vessel;

          l. Failing to warn of the lack of directional control of the Vessel while in use;

          m. Failing to adequately advise of safe stopping distances necessary to safely operate the
             Vessel including, but not limited to the fact that stopping distance will vary depending
             on initial speed, load, wind, number of riders and water conditions;

          n. Failing to conduct a pre-ride visual evaluation of the proficiency of operator(s) before
             entrusting the Vessel;


                                                      12
                                  LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 13 of 21



        o. Failing to warn that operating the Vessel with a passenger makes the Vessel handle
           differently than operating the Vessel without a passenger;

        p. Failing to comply with adequate policies and procedures to ensure the safe entrustment
           of the Vessel to a qualified operator(s);

        q. Failing to comply with adequate training and/or supervision to ensure the safe
           entrustment of the Vessel to a qualified operator(s);

        r. Failing to provide proper safety equipment aboard the Vessel;

        s. Failing to provide adequate safety training to the operator(s) of the Vessel;

        t. Failing to adequately warn the operator(s) of the Vessel of risks associated with operating
           a PWC with passengers;

        u. Failing to take all reasonable precautions to prevent the incident and injuries to the
           Plaintiff;

        v. Failing to comply with adequate safety training to the other operator(s) of PWCs during
           the tour;

        w. Failing to operate the subject PWC tour in a safe and reasonable manner;

        x. Failing to follow adequate policies and procedures for the safe operation of its PWC
           tours;

        y. Failing to provide and/or conduct the subject PWC tour with adequate number of tour
           guides;

        z. Failing to provide adequate instruction and training to its PWC tour customers;

        aa. Failing to ensure that PWC tour customers fully understood the operational
            characteristics of the PWC;

        bb. Failing to ensure that PWC tour customers were able to understand and appreciate any
            training and instruction;

        cc. Failing to conduct a properly and adequate pre-ride visual evaluation of the proficiency
            of the PWC tour customers;

        dd. Failing to adequately and reasonably monitor, supervise and control its PWC tour
            customers;

        ee. Failing to adequately assess weather and wind conditions prior to and during the subject
            PWC tour;

                                                    13
                                LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 14 of 21




          ff. Failing to slow down and encouraging PWC tour customers to travel at a fast rate of
              speed despite customer’s inability to control the PWC while the tour was going too fast;

          gg. Failing to ensure that its PWC tour customers did not exceed a reasonable speed under
              the circumstances;

          hh. Failing to comply with Federal and state regulations, statutes, and codes with respect to
              its group PWC tours, including but not limited to Fla.Stat.§327.54, Fla.Stat.§327.39, Fla.
              Admin. Code §68D-36.107 thereby constituting negligence per se;

          ii. Failing to provide reasonably safe, competent, and experienced tours on its PWC tours;

          jj. Failing to ensure that its tours meet all applicable certification requirements for the
              operation of PWC tours;

          kk. Failing to provide adequate training, instruction, monitoring, and supervision to its tour
              guides;

          ll. Failing to properly and adequately supervise the subject PWC tour;

          mm.     Failing to use reasonably safe routes and/or paths of travel on its PWC tours;

          nn. Utilizing a route for its PWC tour which he knew or should have known was
              unreasonably dangerous;

          oo. Leading its customers into a known dangerous condition;

          pp. Failing to provide adequate and proper information regarding its PWC tours;

          qq. Failing to avoid an allision; and/or

          rr. Other negligent acts and/or omission learned in discovery.

      59. As a direct and proximate result of the above-mentioned negligence of the ISLAMORADA

   DEFENDANTS, Plaintiff HOUTAKKERS was ejected from his PWC into the rough mangroves

   suffering serious injuries.

      60. As a further direct and proximate result of the above-mentioned negligence of the

   ISLAMORADA DEFENDANTS, Plaintiff HOUTAKKERS was injured about Plaintiff’s body and

   extremities, suffered physical pain, mental anguish, loss of enjoyment of life, disability,

                                                       14
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 15 of 21



   disfigurement, aggravation of any previously existing conditions therefrom, incurred medical

   expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages and

   Plaintiff’s working ability has been impaired. The injuries are permanent or continuing in nature,

   and Plaintiff will suffer the losses and impairments in the future.

      WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the law

   against Defendant and demands trial by jury.

                    Count III – Negligence Per Se Against the Islamorada Defendants

          Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one

   (1) through forty-five (45) as though alleged originally herein.

      61. On or about May 19, 2017, the ISLAMORADA DEFENDANTS rented and/or leased and/or

   chartered one of the subject Vessel, believed to be the 2017 Yamaha Personal Watercraft

   YAMA2369L617 to Plaintiff HOUTAKKERS.

      62. At all material times, the ISLAMORADA DEFENDANTS’ conduct of renting, leasing, or

   chartering the Vessel to another was regulated by Florida Statute § 327.54 and § 327.395

   (collectively “the Livery Statutes”).

      63. On or about May 19, 2017, the ISLAMORADA DEFENDANTS failed to comply with

   Florida Statute §327.54 in renting and/or leasing and/or chartering the Vessel to Plaintiff

   HOUTAKKERS.

      64. On or about May 19, 2017, the ISLAMORADA DEFENDANTS failed to provide adequate

   training to Plaintiff HOUTAKKERS in connection with its renting and/or leasing and/or chartering

   of the Vessel.

      65. On or about May 19, 2017, Plaintiff HOUTAKKERS was struck by mangrove branches and

   was ejected from the subject PWC while operating the Vessel in a PWC guided tour heading north
                                                       15
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 16 of 21



   in the narrow channel of Robbie’s Wheel Ditch near Islamorada, Florida.

      66. The Livery Statutes place restrictions on liveries leasing, hiring, and renting vessels and

   dictates certain topics of instruction which must be covered by the ISLAMORADA DEFENDANTS.

   See Fla. Stat. § 327.54.

      67. On or about May 19, 2017, the ISLAMORADA DEFENDANTS violated their statutory duty

   under Fla. Stat. § 327.54 by not providing pre-rental or pre-ride instruction to operators, including,

   but not limited to:

          a. Operational characteristics of the vessel to be rented; including, but not limited to:

                          i. Learning key to the Vessel;

                         ii. Lack of directional control of the Vessel while in use;

                     iii. Safe stopping distances necessary to safely operate the Vessel including, but
                          not limited to the fact that stopping distance will vary depending on initial
                          speed, load, wind, number of riders and water conditions;

                         iv. Failed to conduct a pre-ride visual evaluation of the proficiency of operator(s)
                             before entrusting the Vessel;

                         v. Failed to warn that operating the Vessel with a passenger makes the Vessel
                            handle differently than operating the Vessel without a passenger.

          b. Safe vessel operation and vessel right-of-way.

          c. The responsibility of the vessel operator for the safe and proper operation of the vessel.

          d. Local characteristics of the waterway where the vessel will be operated. See Fla. Stat. §

              327.54(1)(e).

      68. On or about May 19, 2017, the ISLAMORADA DEFENDANTS violated their statutory duty

   under Fla. Stat. § 327.395 by allowing Plaintiff HOUTAKKERS, born after January 1, 1988, to

   operate a vessel powered by a motor of 10 horsepower or greater without vessel photographic

   identification and a boater safety identification card issued by the commission, or a state-issued


                                                          16
                                      LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 17 of 21



   identification card or driver license indicating possession of the boater safety identification card,

   which showed that he had:

          a. Completed a commission-approved boater education course that meets the minimum 8-
             hour instruction requirement established by the National Association of State Boating
             Law Administrators;

          b. Passed a course equivalency examination approved by the commission; or

          c. Passed a temporary certificate examination developed or approved by the commission.

              See Fla. Stat. § 327.395(1)(a)-(c).

      69. As a direct and proximate result of the above-mentioned negligence of the ISLAMORADA

   DEFENDANTS, Defendant LASK operated and conducted the PWC tour at high speed, in a narrow

   waterway, with strong winds for PWC operators, including Plaintiff HOUTAKKERS, without the

   required commission-approved boater education course or its equivalent in violation of the Vessel

   Safety Statutes.

      70. As a further direct and proximate result of the above-mentioned negligence of the

   ISLAMORADA DEFENDANTS, Plaintiff HOUTAKKERS was injured about Plaintiff’s body and

   extremities, suffered physical pain, mental anguish, loss of enjoyment of life, disability,

   disfigurement, aggravation of any previously existing conditions therefrom, incurred medical

   expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages and

   Plaintiff’s working ability has been impaired. The injuries are permanent or continuing in nature,

   and Plaintiff will suffer the losses and impairments in the future.

      WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the law

   against Defendant and demands trial by jury.

                Count IV Negligent Entrustment Against the Islamorada Defendants



                                                       17
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 18 of 21



          Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one

   (1) through forty-five (45) as though alleged originally herein:

      71. At all times material, the ISLAMORADA DEFENDANTS owed a duty to exercise

   reasonable care to members of the public, including Plaintiff HOUTAKKERS, in the use operation,

   and entrustment of its PWC.

      72. At all times material, the ISLAMORADA DEFENDANTS entrusted LASK with the subject

   PWC that he was operating on the group PWC tour.

      73. At all times material, the subject PWC was entrusted to LASK, an employee of the

   ISLAMORADA DEFENDANTS, was under the control of the ISLAMORADA DEFENDANTS,

   and they had power, authority, custody, and dominion over the subject PWC.

      74. At all times material, the ISLAMORADA DEFENDANTS had actual and/or constructive

   knowledge of LASK’s inexperience, lack of training, lack of instruction, and/or dangerous

   propensities on group PWC tours.

      75. At all times material, the ISLAMORADA DEFENDANTS knew or should have known that

   LASK was likely to operate the PWC in such a manner as to create an unreasonable risk of harm to

   others, including Plaintiff HOUTAKKERS.

      76. The ISLAMORADA DEFENDANTS were negligent and breached its duty of care by

   negligently entrusting the subject PWC to LASK, who was a source of danger to members of the

   public, including Plaintiff HOUTAKKERS.

      77. The ISLAMORADA DEFENDANTS’ breach of the duty of reasonable care encompasses

   but is not limited to the following acts or omissions:

          a. Allowing LASK to guide the subject PWC tour to operate its PWC;

          b. Allowing LASK to participate in its group PWC tour;

                                                       18
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 19 of 21



          c. Allowing LASK to operate its PWC in an unsafe and reckless manner;

          d. Allowing LASK to guide the subject tour in unsafe and strong wind conditions;

          e. Allowing LASK to operate its PWC when it knew or should have known he did not
             possess adequate experience, training, and/or instruction to do so in a reasonably safe
             manner.

          f. Allowing LASK to participate in its group PWC tour when it knew or should have known
             he did not possess adequate experience, training, and/or instruction to do so in a
             reasonably safe manner; and/or

          g. All other negligent acts and/or omissions learned in discovery.

      78. As a direct and proximate result of the above-mentioned negligence of the ISLAMORADA

   DEFENDANTS and LASK insisted that the tour continue at high speed despite the large waves and

   rough waters in the surrounding area.

      79. As a further direct and proximate result of the above-mentioned negligence of the

   ISLAMORADA DEFENDANTS, Plaintiff HOUTAKKERS was injured about Plaintiff’s body and

   extremities, suffered physical pain, mental anguish, loss of enjoyment of life, disability,

   disfigurement, aggravation of any previously existing conditions therefrom, incurred medical

   expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages and

   Plaintiff’s working ability has been impaired. The injuries are permanent or continuing in nature,

   and Plaintiff will suffer the losses and impairments in the future.

      WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the law

   against Defendant and demands trial by jury.

                         Count V – Negligence Against Defendant John Lask

          Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one

   (1) through forty-five (45) as though alleged originally herein.



                                                       19
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 20 of 21



      80. At all times material, Defendant LASK owed a duty to the public, including and in particular,

   Plaintiff HOUTAKKERS, to exercise reasonable care in the operation, supervision, and

   management of its PWC group tours to prevent foreseeable injury.

      81. At all times material, Defendant LASK breached his duty of care to Plaintiff

   HOUTAKKERS and was negligent in one or more of the following ways:

          a. Failing to operate the subject PWC tour in a safe and reasonable manner;

          b. Failing to keep a reasonable visual of the waterway/channel;

          c. Failing to reasonably maintain proper visual contact with other vessels during the subject
             tour;

          d. Failing to maintain proper visual contact with the operator(s) of vessels during the subject
             tour;

          e. Failing to comply with applicable national and local navigable rules;

          f. Failing to promptly, adequately, and/or reasonably attend to Plaintiff during the subject
             tour;

          g. Failing to promptly, adequately, and/or reasonably assist Plaintiff during the subject tour;

          h. Failing to operate his PWC at a reasonable speed;

          i. Failing to adequately assess weather and wind conditions prior to and during the subject
             PWC tour;

          j. Failing to avoid an allision;

          k. Failing to operate his PWC with due regard for vessel congestion; and/or

          l. All other negligent acts and/or omissions learned in discovery.

      82. As a direct and proximate result of the above-mentioned negligence of Defendant, LASK

   insisted that the tour continue at high speed despite the large waves and rough waters in the

   surrounding area.




                                                      20
                                  LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
Case 4:19-cv-10101-KMM Document 1 Entered on FLSD Docket 06/17/2019 Page 21 of 21



      83. As a further direct and proximate result of the above-mentioned negligence of the

   ISLAMORADA DEFENDANTS, Plaintiff HOUTAKKERS was injured about Plaintiff’s body and

   extremities, suffered physical pain, mental anguish, loss of enjoyment of life, disability,

   disfigurement, aggravation of any previously existing conditions therefrom, incurred medical

   expenses in the care and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages and

   Plaintiff’s working ability has been impaired. The injuries are permanent or continuing in nature,

   and Plaintiff will suffer the losses and impairments in the future.

      WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the law

   against Defendant and demands trial by jury.

                                                           Respectfully submitted,

                                                           LIPCON, MARGULIES,
                                                           ALSINA & WINKLEMAN, P.A.
                                                           Attorneys for Plaintiff
                                                           One Biscayne Tower, Suite 1776
                                                           2 S. Biscayne Boulevard
                                                           Miami, Florida 33131
                                                           Telephone No.: (305) 373-3016
                                                           Facsimile No.: (305) 373-6204

                                                     By: /s/ Jason R. Margulies
                                                         JASON R. MARGULIES
                                                         Florida Bar No. 57916
                                                         jmargulies@lipcon.com
                                                         STEFANIE A. BLACK
                                                         Florida Bar No.: 111903
                                                         sblack@lipcon.com




                                                       21
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
